 Case 1:20-cv-03010-BMC Document 25 Filed 02/11/21 Page 1 of 9 PageID #: 226




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
MANUEL REYNOSO and LUIS RODRIGUEZ,

                                Plaintiffs,                              JOINT PRETRIAL ORDER

                              -against-
                                                                         CV-20-3010 (BMC)
JACK’S EGGS AND OTHER INGREDIENTS LLC
(D/B/A JACK’S EGG FARM), JACK NEUSTADT, and
MORDECHAI NEUSTADT,

                                 Defendants.
------------------------------------------------------------------X



Hon. Brian M. Cogan, United States District Judge:

         The parties having conferred among themselves and with the Court pursuant to Federal

Rule of Civil Procedure 16, the following statements, directions and agreements are adopted as

the Pretrial Order herein.


i.       FULL CAPTION

         The full caption is as listed above.


ii.      TRIAL COUNSEL

          Counsel for Plaintiff                                Counsel for Defendants

          Clela Errington, Esq.                                Richard M. Howard, Esq.
          Michael Faillace & Associates, PC                    Meltzer, Lippe, Goldstein & Breitstone, LLP
          60 East 42nd Street, Suite 2020                      190 Willis Ave
          New York, New York 10165                             Mineola, NY 11501
          Telephone: (212) 317-1200                            Telephone: (516) 747-0300
          Fax: (212) 317-1620                                  Fax: (516) 237-2893
          Email: cerrington@faillacelaw.com                    Email: rhoward@meltzerlippe.com




                                                        1
4835-5717-8843, v. 3
 Case 1:20-cv-03010-BMC Document 25 Filed 02/11/21 Page 2 of 9 PageID #: 227




iii.     SUBJECT MATTER JURISDICTION

         Plaintiffs brought this case alleging subject matter jurisdiction pursuant to 29 U.S.C. §

216(b) (FLSA), 28 U.S.C. §1337 (interstate commerce) and 28 U.S.C. § 1331 (federal question).

Supplemental jurisdiction over Plaintiffs’ state law claims is conferred by 28 U.S.C. § 1367(a).

         Defendants do not deny subject matter jurisdiction exists.


iv.      BRIEF STATEMENT OF EACH CLAIM AND DEFENSE

         This is an action for money damages brought by Plaintiffs Manuel Reynoso and Luis

Rodriguez alleging violations of the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq.

(“FLSA”) and violations of the N.Y. Lab. Law §§ 190 et seq. and 650 et seq. (the “NYLL”)..

Plaintiffs assert the following claims, all of which remain to be tried.

        1.        Violation of the Minimum Wage Provisions of the FLSA. Plaintiffs allege that

Defendants were their employers and failed to pay them the applicable hourly minimum wage rate.

29 U.S.C. §§ 206, 216, 255(a).

         In response, Defendants assert that they paid the proper minimum wage and overtime

wage to Plaintiff Reynoso. Defendants deny Plaintiff Rodriguez was ever paid by them or was

ever in their employ.

        2.        Violation of the Overtime Provisions of the FLSA. Plaintiffs allege that

Defendants were their employers and failed to pay them the applicable overtime wage rate for all

hours above 40 worked in a week. 29 U.S.C. §§ 207, 216, 255(a).

        In response, Defendants deny Plaintiff Rodriguez was ever paid by them or was ever in

their employ. Defendants acknowledge Plaintiff Reynoso may have worked over 40 hours in




                                                  2
4835-5717-8843, v. 3
 Case 1:20-cv-03010-BMC Document 25 Filed 02/11/21 Page 3 of 9 PageID #: 228




certain weeks. Defendants assert the motor carrier exemption, limiting their liability to time and

one half of the then applicable minimum wage for said hours.

        3.        Violation of the New York Minimum Wage Provisions. Plaintiffs allege that

Defendants were their employers and failed to pay them the applicable hourly minimum wage rate.

NYLL §§652(1), 663.

         In response, Defendants deny Plaintiff Rodriguez was ever paid by them or was ever in

their employ. Defendants assert Plaintiff Reynoso was paid above minimum wage for every hour

he worked.

        4.        Violation of the New York Overtime Provisions.           Plaintiffs allege that

Defendants were their employers and failed to pay them the applicable overtime wage rate for all

hours above 40 worked in a week. NYLL §§190, et seq.; 12 NYCRR §146-1.4.

         In response, Defendants acknowledge Plaintiff Reynoso may have worked over 40 hours

in certain weeks. Defendants assert the motor carrier exemption, limiting their liability to time

and one half of the then applicable minimum wage for said hours. As Mr. Reynoso’s regular time

wage was believed to be above the New York minimum wage and he was paid for all hours

worked, he likely received nearly, at or above the required overtime wage under New York State

law.

         5.       Violation of Spread of Hours Wage Order. Defendants failed to pay Plaintiffs

one additional hour’s pay at the basic minimum wage rate before allowances for each day each

Plaintiff’s spread of hours exceeded ten hours in violation of New York Lab. Law §§ 190 et seq.,

and 650 et seq., and the wage order of the New York Commissioner of Labor codified at N.Y.

COMP. CODES R. & REGS. Tit. 12, § 137-1.7 and 137-3.11.




                                                3
4835-5717-8843, v. 3
 Case 1:20-cv-03010-BMC Document 25 Filed 02/11/21 Page 4 of 9 PageID #: 229




         In response, Defendants assert employees outside of the hospitality industry do not receive

spread of hours where they have been paid above minimum wage.

          6.      Violation of the Notice and Recordkeeping Requirements of the New York

Labor Law. Plaintiffs allege that Defendants failed to provide them with a written notice, in

English and in Thai (Plaintiffs primary language), of their rate of pay, regular pay day, and such

other information as required by NYLL §195(1).

         In response, Defendants are still checking to see if a 195.1 statement was signed by

Plaintiff Reynoso. Defendants assert they have never employed Plaintiff Rodriguez

         7.       Violation of the Wage Statement Provisions of the New York Labor Law.

Plaintiffs allege that Defendants did not provide them with a statement of wages with each

payment, as required by NYLL §195(3).

         In response, Defendants provided Plaintiffs with a Notice and Acknowledgment of Pay

Rate and Payday indicating Plaintiffs’ regular wage rate, overtime rate, and regular payday.


v.       WHETHER TRIAL IS TO A BENCH OR JURY TRIAL

         The trial is to be by jury.


vi.      WHETHER THE PARTIES CONSENT TO TRIAL OF THE CASE BY A
         MAGISTRATE JUDGE

         The parties have not consented to trial by the magistrate judge.


vii.    JOINT STIPULATIONS

         The parties stipulate that the following facts are true and thus no proof is necessary.

However, no concessions are made as to the materiality or relevance of these facts.




                                                  4
4835-5717-8843, v. 3
 Case 1:20-cv-03010-BMC Document 25 Filed 02/11/21 Page 5 of 9 PageID #: 230




         JOINT STIPULATIONS OF FACT

         1.       The Plaintiffs filed this present action in the United States District Court in the

Eastern District of New York on July 7, 2020.

         2.       Defendants own and operate a butter, eggs and related products distribution

company located in Brooklyn, New York.

         3.       At all relevant times, Defendants’ business had annual gross sales exceeding

$500,000.

         4.       At all relevant times, Defendants’ business used goods produced in or transported

in interstate commerce.

         JOINT STIPULATIONS OF LAW

         1.       The statute of limitations for FLSA actions is two years, or three in cases of

"willful" violations. 29 U.S.C. §255.

         2.       The statute of limitations under the New York Labor Law is six years.

         3.       Under both federal and New York state law, an employee must be paid a minimum

wage. 29 U.S.C. §206; N.Y. Lab. Law §652.

         4.       Under both federal and New York state law, an employee must be paid at the rate

of one and one-half times the employee’s regular hourly rate for each hour the employee works in

excess of 40 hours in a given workweek. 29 U.S.C. § 207(2)(C); 12 N.Y. Comp. Codes R. & Regs.

tit. 12, § 146-1.4, subject to exemptions provided in the FLSA.

         5.       Overtime pay under the FLSA is calculated by applying a multiplier of one and one

half to an employee's “regular rate” of pay. 29 C.F.R. § 778.107; 29 U.S.C. § 207(a)(1), subject to

exemptions provided in the FLSA.




                                                   5
4835-5717-8843, v. 3
 Case 1:20-cv-03010-BMC Document 25 Filed 02/11/21 Page 6 of 9 PageID #: 231




         6.       The regular rate of pay “is determined by dividing his total remuneration for

employment (except statutory exclusions) in any workweek by the total number of hours actually

worked by him in that workweek for which such compensation was paid.” 29 C.F.R. § 778.109;

29 U.S.C. § 207(e).

         7.       The FLSA and the New York Labor Law both contain fee-shifting provisions for

actions to recover unpaid wages. 29 U.S.C. § 216(b) (“The court in such action shall, in addition

to any judgment awarded to the Plaintiff or Plaintiffs, allow a reasonable attorney's fee to be paid

by the defendant, and costs of the action”); N.Y. Labor Law § 663(1) (“[An employee] may recover

. . . costs and such reasonable attorney's fees as may be allowed by the court”). Accordingly, if

Plaintiffs are awarded damages at trial, they should also be awarded attorneys’ fees and costs in

an amount to be determined after trial.

viii.    WITNESS LIST

         Plaintiffs’ Witnesses

         1.       Manuel Reynoso

         2.       Luis Rodriguez

         3.       David Feliz

         4.       Victor Adameo

         5.       Jose Vargas

         6.       Victor Vargas

         Plaintiffs reserve the right to call records custodians, if necessary, to authenticate or

otherwise lay the foundation for admission of any evidence identified for trial purposes.

         Plaintiffs reserve the right to call additional witnesses to rebut defendants’ witnesses.




                                                   6
4835-5717-8843, v. 3
 Case 1:20-cv-03010-BMC Document 25 Filed 02/11/21 Page 7 of 9 PageID #: 232




         Defendants’ Witnesses

         1.       Jacob Neustadt

         2.       Mordy Neustadt

         3.       Abraham Adler

         4.       Faith McGinnes

         5.       David Padilla

         6.       Luis Sanchez

         7.       Tzvi Deutsch

         Defendants reserve the right to call additional witnesses, and to use deposition testimony

in accordance with the Federal Rules of Evidence and Federal Rules of Civil Procedure.

         Defendants’ witnesses will likely not testify through an interpreter.


ix.      DEPOSITION DESIGNATIONS

          The parties do not intend to offer deposition testimony in place of live testimony at trial,

although they reserve the right to use deposition testimony for the purpose of impeachment, should

any depositions be permitted.


x.       EXHIBITS

         Exhibit List

         The parties reserve the right to offer additional exhibits, including but not limited to

deposition testimony transcripts, for the purpose of impeachment.

         Exhibits listed as P-[number] will be offered by Plaintiffs. Exhibits listed as D-[letter] will

be offered by Defendants.




                                                   7
4835-5717-8843, v. 3
 Case 1:20-cv-03010-BMC Document 25 Filed 02/11/21 Page 8 of 9 PageID #: 233




 Exhibit               Description                                 Objection

 P-1                   Delivery Receipts

 P-2                   Text messages
 D-A                   Payroll records                             Were not produced to Plaintiff
                                                                   in response to discovery
                                                                   demands
   D-B                 Business records of truck usage             Were not produced to Plaintiff
                                                                   in response to discovery
                                                                   demands


xi.      RELIEF SOUGHT

         FLSA and NYLL Minimum Wage and Overtime

         Plaintiff maintains that Defendants are liable for unpaid minimum and overtime wages in

the amount of $116,560.20. The damages are calculated by determining the pay Plaintiff would

have received each week if they were paid overtime pay for hours worked above 40 at the rate of

one-and-a-half times their regular rate, and subtracting the amount Plaintiff was actually paid for

each week.

         FLSA and NYLL Liquidated Damages on Unpaid Minimum Wage & Overtime

         Plaintiff maintains the Defendants are liable for liquidated damages under the FLSA in the

amount of $116,560.20. The damages are calculated by calculating the damages Plaintiff is owed

under the FLSA and NYLL for failure to pay minimum and overtime wages, and awarding an

equal amount in liquidated damages for each measure.

         Violation of New York Annual Wage Notice Law

         Plaintiff maintains Defendants are liable in the amount of $10,000.00. The damages care

calculated by multiplying the number of weeks the violation persisted for by $50, up to a maximum

of $2,500, for each Plaintiff




                                                     8
4835-5717-8843, v. 3
 Case 1:20-cv-03010-BMC Document 25 Filed 02/11/21 Page 9 of 9 PageID #: 234




          Violation of New York Wage Statement Law

         Plaintiff maintains Defendants are liable in the amount of $10,000.00. The damages are

calculated by multiplying the number of weeks the violation occurred for by $100, up to a

maximum of $2,500, for each Plaintiff.

         Spread of Hours

         Plaintiff maintains Defendants are liable in the amount of $27,931.00. This amount is

calculated by multiplying the number of shifts worked by Plaintiffs that began and ended more

than ten hours apart, and multiplying this by the statutory minimum wage at the time.

         Tools of the Trade

         Plaintiffs maintain that Defendants are liable in the amount of $2500. This amount is

calculated by calculating the weekly and monthly expenses that Plaintiffs expended on “tools of

the trade” and multiplying them by the number of weeks worked.

         Prejudgment Interest, Attorneys’ Fees and Costs

         Plaintiff maintains that Defendants are liable for prejudgment interest, attorneys’ fees and

costs. The amounts of these damages will be determined after trial.

SO ORDERED:

Dated: New York, New York
       ________, 2021


                                                       _________________________________
                                                       HON. BRIAN M. COGAN
                                                       United States District Judge




                                                  9
4835-5717-8843, v. 3
